October 11, 2011 Mr. Robert Carroll U.S. Securities and Exchange Commission Division of Corporate Finance 100 F. Street, N.E. Washington, D.C. 20549 Phone Number: (202) 551-3740 Fax Number: (703) 813-6982 Re: Lucas Energy, Inc. Form 10-K for Fiscal Year Ended March 31, 2011 Filed June 29, 2011 File No. 1-32508 Dear Mr. Carroll, Pursuant to our conversation, Lucas Energy, Inc. (the “Company” or “Lucas”) is filing this correspondence letter with the SEC to file Exhibit A to the Company’s response letter which was filed on October 7, 2011. Sincerely, /s/ K. Andrew Lai K. Andrew Lai Chief Financial Officer Exhibit A
